Title: Dabney Cosby to Thomas Jefferson, 18 December 1818
From: Cosby, Dabney
To: Jefferson, Thomas


          
            Dear sir,
            Staunton December 18th 1818
          
          Understanding the Trustees of the  Central College have delegated to you the Authority to Contract for the buildings thereof, and believeing in the event of the Commissioners Report to the Legislature being approved, that Authority will be still extended, I wish to offer my services to You in the Character of a Brick maker & Layer.
          I have followed that calling upwards of 20. Years and flatter myself with General Satisfaction to my Employers. Could Put up from 3 to 400.000 this Year and from 6 to 700.000 next Year and as long afterwards as required
          I will give You Ample security for the Performance of my Contracts and Satisfactory testimonials of my Ability and Knowledge of my Profession.
          If you deem a Personal interview necessary I will wait on You At any time You may designate, and Pledge myself to Conduct the business Personally—and faithfully.
          Please to inform me by Letter so soon as Your Convenience will Permit that in the event I undertake the Clay may be exposed as much as Possible to the frost this Winter.
          
            With due Respect Yrs
            Dabney Cosby
          
        